Citation Nr: 0927732	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-15 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See also 
38 U.S.C.A. § 7107(a)(2) (West 2002).  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Veteran was last accorded a VA audiological examination 
in April 2007.  At that time, he displayed stable mixed 
hearing loss in his right ear.  Based on these findings as 
well as the fact that prior evaluations had determined that 
no treatment would improve his hearing, the April 2007 
examiner concluded that referring the Veteran for further 
evaluation was not warranted.  

Subsequently, at the June 2009 hearing, the Veteran testified 
that his hearing loss had essentially worsened and now 
requires hearing aids.  Hearing transcript (T.) at 3-10.  
Indeed, VA medical records dated in April 2008 reflected 
findings of mild to profound stable hearing loss in the left 
ear and moderate to profound stable hearing loss in the right 
ear.  Such findings necessitated amplification of his hearing 
aids.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  

In light of the need for amplification of the Veteran's 
hearing aids-since the last VA audiological examination in 
April 2007, the Board finds that a current VA examination is 
necessary.  The purpose of the new evaluation is to determine 
the current nature and extent of his bilateral sensorineural 
hearing loss.  

In this regard, the Board notes that when a Veteran is 
examined in connection with a claim for increased 
compensation, the report of the examination must include a 
"full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10 (2008).  In 
the context of an examination conducted for purposes of 
rating a hearing disability, "in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report."  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  The examination conducted pursuant to this 
Remand should address these matters.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1.  Obtain copies of records of 
audiological treatment and evaluation 
that the Veteran may have received at the 
VA Medical Center (VAMC) in East Orange, 
New Jersey, since April 2008.  Associate 
all such available records with the 
claims folder.  

2.  Then schedule the Veteran for an 
examination to determine the nature and 
extent of his bilateral sensorineural 
hearing loss.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing, including 
audiological testing, should be 
conducted.  All pertinent hearing loss 
which is found on examination should be 
noted in the report of the evaluation.  

Also, the examiner should provide a 
full description of the functional 
effects caused by the Veteran's 
bilateral hearing loss.  Complete 
rationale should be given for all 
opinions reached.  

3.  Following completion of the above, 
the RO should adjudicate the issue on 
appeal.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

